Title: From Benjamin Franklin to Jacques Barbeu-Dubourg, [March? 1773]: extract
From: Franklin, Benjamin
To: Barbeu-Dubourg, Jacques


[March?, 1773]
J’appréhende bien de ne pouvoir trouver le tems de faire sur cette matiere toutes les recherches et les expériences qui seroient à désirer. Je me bornerai donc à faire ici quelques remarques.
La pesanteur spécifique de quelques corps humains, par comparaison avec celle de l’eau, a été examinée par M. Robertson, dans nos Transactions Philosophiques, Volume 50, page 30, pour l’année 1757.
Il prétend que les personnes grasses qui ont les os menus, sont celles qui flottent le plus aisément. …
La cloche pour les plongeurs est aussi décrite exactement dans nos Transactions. …
Dans ma jeunesse, je m’étois fait moi-même deux petites palettes ovales, chacune d’environ 10 pouces de long, sur 6 de large, avec un trou pour y passer le pouce, afin de la tenir appliquée sur la paume de ma main. Elles avoient assez l’air de palettes de peintre. En nageant, je les poussois en avant par leur tranche, et je frappois l’eau du plat de leur surface en les retirant. Je me souviens très-bien que je nageois plus vite au moyen de ces palettes, mais elles me fatiguoient les poignets. Je m’étois fait aussi des especes de semelles pour appliquer à la plante de mes pieds, mais je n’en fus pas content, parce que j’observai que le coup se donne en partie avec le côté interne des pieds et des chevilles, et non pas uniquement avec la plante des pieds. …
Nous avons ici des camisoles de nageurs, qui sont faites d’un double canevas matelassé avec de petits morceaux de liége piqués entre deux. …

Je ne connois point du tout le scaphandre de M. de la Chapelle. …
Je sais par expérience que c’est un soulagement pour un nageur, qui a beaucoup de chemin à faire, de se tourner quelquefois sur le dos, et de diversifier à d’autres égards les moyens de se procurer un mouvement progressif. …
Lorsqu’il prend une crampe dans une jambe, le moyen de la dissiper c’est de donner aux membres affectés une secousse subite, vigoureuse et violente, ce qui peut se faire dans l’air lorsqu’on nage sur le dos. …
Dans les grandes chaleurs de l’été, il n’y a aucun danger à entrer, quelque chaud que l’on ait, dans des rivieres qui ont été bien échauffées par le soleil. Mais de se jetter dans une eau de source froide lorsqu’on a le corps échauffé par l’exercice au soleil, c’est une imprudence qui peut être funeste. J’ai eu connoissance d’un exemple de quatre jeunes hommes qui, ayant travaillé à la moisson dans la chaleur du jour, se plongerent pour se rafraîchir dans une fontaine d’eau froide; il en mourut deux sur la place, un troisieme mourut le lendemain matin, et le quatrieme eut beaucoup de peine à en guérir. … Une ample boisson d’eau froide, en de semblables circonstances, a souvent produit les mêmes effets dans l’Amerique Septentrionale. …
L’exercice de la nage est le plus agréable et le plus sain qu’il soit possible de faire. … Après avoir nagé une heure ou deux le soir, on dort fraîchement toute la nuit, dans les plus grandes chaleurs de l’été. Peut-être que les pores étants néttoyés, la transpiration insensible est plus abondante, et occasionne cette fraîcheur. … Il est certain que de beaucoup nager, c’est le moyen d’arrêter un dévoiement, et même d’occasionner une constipation. A l’égard de ceux qui ne savent point nager, ou qui ont une diarrhée dans une saison qui ne permet pas d’aller nager, un bain chaud, en néttoyant et purifiant la peau, leur fait beaucoup de bien, et souvent les guérit radicalement. J’en parle d’après ma propre expérience souvent répétée, et celle des autres à qui je l’ai recommandé.
Vous trouverez bon que je termine ces remarques faites à la hâte, en vous certifiant que comme la maniere ordinaire de nager se réduit à ramer avec les bras et les jambes, et est conséquemment laborieuse et fatiguante lorsqu’on a un grand espace à parcourir, il est un moyen par lequel un nageur peut passer à de grandes distances avec beaucoup de facilité à l’aide d’une voile; c’est à quoi j’ai réussi par aventure de la maniere que je vais vous raconter.
Etant petit garçon, je m’amusois un jour à faire voler mon grand cerf-volant; et étant arrivé au bord d’un étang qui avoit près d’un mille de large, comme il faisoit très-chaud, j’attachai la ficelle à un poteau, et le cerf-volant s’éleva fort haut par dessus l’étang, tandis que j’y étois à nager. Au bout de quelques tems, voulant m’amuser avec mon cerf-volant, et jouir en même-tems du plaisir de nager, je retournai sur mes pas, et ayant détaché la ficelle du poteau avec le petit bâton auquel elle étoit attachée, je rentrai dans l’eau, où je trouvai qu’étant couché sur le dos et tenant le bâton entre mes mains, j’étois tiré au travers de l’eau fort agréablement. Alors ayant obtenu d’un autre petit garçon de transporter mes habits en tournant autour de l’étang, à un endroit que je lui indiquai de l’autre côté, je me mis à traverser l’étang avec mon cerf-volant, qui me porta tout au travers, sans la moindre fatigue et avec le plaisir le plus délicieux qu’il vous soit possible d’imaginer. Je fus seulement obligé de m’arrêter quelques fois tant soit peu pour résister à son mouvement en avant, lorsqu’il me paroissoit qu’en le suivant trop vîte j’avois trop fait baisser le cerf-volant; et en arrêtant ainsi, je le faisois relever davantage. Je n’ai point pratiqué depuis ce tems cette méthode singuliere de nager, mais j’imagine qu’un homme pourroit au besoin traverser ainsi à la nage de Douvre à Calais. … Cependant une barque vaut encore mieux.
